 



EXHIBIT 10(pp)
As amended, October 18, 2006
DUSA PHARMACEUTICALS, INC.
2006 EQUITY COMPENSATION PLAN
     The purpose of the DUSA Pharmaceuticals, Inc. 2006 Equity Compensation Plan
(the “Plan”) is to provide (i) designated employees of DUSA Pharmaceuticals,
Inc. (the “Company”) and its parents and subsidiaries, (ii) certain consultants
and advisors who perform services for the Company or its parents or
subsidiaries, and (iii) non-employee members of the Board of Directors of the
Company (the “Board”) with the opportunity to receive grants of incentive stock
options, nonqualified stock options, stock awards, and stock appreciation
rights. The Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders.
     1. Administration
     (a) Committee. The Plan shall be administered and interpreted by the
members of the Compensation Committee of the Board (the “Committee”), which
consists of “outside directors” as defined under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and related Treasury regulations,
and “non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). However, the Board may
ratify or approve any grants as it deems appropriate, and the Board shall
approve and administer all grants made to non-employee directors. The Committee
may delegate authority to one (1) or more delegates as it deems appropriate.
     (b) Committee Authority. The Committee or its delegate shall have the sole
authority to (i) determine the individuals to whom grants shall be made under
the Plan; (ii) determine the type, size, and terms of the grants to be made to
each such individual; (iii) determine the time when the grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability; (iv) amend
the terms of any previously issued grant; and (v) deal with any other matters
arising under the Plan. Notwithstanding anything in this Plan to the contrary,
in no event may the Board, the Committee or its or their delegate (i) amend or
modify an Option in a manner that would reduce the exercise price of such
Option; (ii) substitute an Option for another Option with a lower exercise
price; (iii) cancel an Option and issue a new Option with a lower exercise price
to the holder of the cancelled Option within six (6) months following the date
of the cancellation of the cancelled Option; (iv) cancel an outstanding Option
that is under water (i.e., for which the Fair Market Value, as defined below, of
the underlying Shares are less than the Option’s Exercise Price, as defined
below) for the purpose of granting a replacement Grant (as defined below) of a
different type; (v) grant a full value performance award pursuant to Section 6
that vests in less than one year from the date of grant; (vi) grant a full value
award that is not subject to performance vesting that vests in less than three
years; or (vii) waive the minimum vesting periods described in Sections 1(b)(v)
or (vi) above.
     (c) Committee Determinations. The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements, and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.
     (d) Other Equity Awards. The terms of this Plan shall not impact or govern
the administration by the Company or the rights of any holders of an option or
stock award granted pursuant to the DUSA Pharmaceuticals, Inc., 1996 Omnibus
Plan, as amended (the “Prior Plan”). Unless otherwise provided by the Company
and agreed to by the recipient of an award under the Prior Plan, all awards
granted pursuant to the Prior Plan shall continue to be governed by the terms of
such plan.

 



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
     2. Grants
     (a) Awards under the Plan may consist of grants of incentive stock options
as described in Section 5 (“Incentive Stock Options”), nonqualified stock
options as described in Section 5 (“Nonqualified Stock Options”) (Incentive
Stock Options and Nonqualified Stock Options are collectively referred to as
“Options”), stock awards as described in Section 6 (“Stock Awards”) and Stock
Appreciation Rights described in Section 7 (“SARs”) (hereinafter collectively
referred to as “Grants”). All Grants shall be subject to the terms and
conditions set forth herein and to such other terms and conditions consistent
with this Plan and as specified in the individual grant instrument or an
amendment to the grant instrument (the “Grant Instrument”). All Grants shall be
made conditional upon the Grantee’s acknowledgement, in writing or by acceptance
of the Grant, that all decisions and determinations of the Company shall be
final and binding on the Grantee, his or her beneficiaries and any other person
having or claiming an interest under such Grant. Grants under a particular
Section of the Plan need not be uniform as among the grantees.
     3. Shares Subject to the Plan
     (a) Shares Authorized. Subject to adjustment as described below, (i) the
maximum aggregate number of shares of common stock of the Company (“Company
Stock”) that may be issued or transferred under any forms of grants under the
Plan is the lesser of (i) 20% of the total number of shares of common stock of
the Company issued and outstanding at any given time less the number of shares
issued and outstanding under any other equity compensation plan of the Company
at such time; or (ii) 3,888,488 shares less the number of shares issued and
outstanding under any other equity compensation plan of the Company from time to
time, all of which may be issued as Incentive Stock Options. The maximum
aggregate number of shares of Company Stock that shall be subject to Grants made
under the Plan to any individual during any calendar year shall be 300,000
shares, subject to adjustment as described below. The shares may be authorized
but unissued shares of Company Stock or reacquired shares of Company Stock,
including shares purchased by the Company on the open market for purposes of the
Plan. If and to the extent Options granted under the Plan terminate, expire, or
are canceled, forfeited, exchanged, or surrendered without having been exercised
or if any Stock Awards (including restricted Stock Awards received upon the
exercise of Options) are forfeited, the shares subject to such Grants shall
again be available for purposes of the Plan.
     (b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares; (ii) by
reason of a merger, reorganization, or consolidation; (iii) by reason of a
reclassification or change in par value; or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Grants, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted in any year, the number of shares covered by outstanding Grants,
the kind of shares issued under the Plan, and the price per share of such Grants
may be appropriately adjusted by the Company to reflect any increase or decrease
in the number of, or change in the kind or value of, issued shares of Company
Stock to preclude, to the extent practicable, the enlargement or dilution of
rights and benefits under such Grants; provided, however, that any fractional
shares resulting from such adjustment shall be rounded down to the nearest whole
share. Any adjustments determined by the Company shall be final, binding, and
conclusive.
     4. Eligibility for Participation
     (a) Eligible Persons. All employees of the Company and its parents or
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan. Consultants and
advisors who perform services for the Company or any of its parents or
subsidiaries (“Key Advisors”) shall be eligible to participate in the Plan if
the Key Advisors render bona fide services to the Company or its parents or
subsidiaries, the services are not in connection with the offer and sale of
securities in a capital-raising transaction, and the Key Advisors do not
directly or indirectly promote or maintain a market for the Company’s
securities.

-2-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
     (b) Selection of Grantees. The Company shall select the Employees,
Non-Employee Directors, and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant. Employees,
Key Advisors, and Non-Employee Directors who receive Grants under this Plan
shall hereinafter be referred to as “Grantees.”
     5. Granting of Options
     The Company may grant an Option to an Employee, Non-Employee Director, or
Key Advisor. The following provisions are applicable to Options.
     (a) Number of Shares. The Company shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors, and Key Advisors.
     (b) Type of Option and Price.
          (i) Incentive Stock Options are intended to satisfy the requirements
of Section 422 of the Code. Nonqualified Stock Options are not intended to so
qualify. Incentive Stock Options may be granted only to employees of the Company
or its parents or subsidiaries, as defined in Section 424 of the Code.
Nonqualified Stock Options may be granted to Employees, Non-Employee Directors,
and Key Advisors.
          (ii) The purchase price (the “Exercise Price”) of Company Stock
subject to an Option may be equal to or greater than the Fair Market Value (as
defined below) of a share of Company Stock on the date the Option is granted;
provided, however, that (x) the Exercise Price of an Incentive Stock Option
shall be equal to, or greater than, the Fair Market Value of a share of Company
Stock on the date the Incentive Stock Option is granted and (y) an Incentive
Stock Option may not be granted to an Employee who, at the time of grant, owns
or beneficially owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary of the Company, unless the Exercise Price per share is not less than
one hundred ten percent (110%) of the Fair Market Value of Company Stock on the
date of grant.
          (iii) So long as the Company Stock is publicly traded, the Fair Market
Value per share shall be determined as follows: (x) if the principal trading
market for the Company Stock is a national securities exchange or the NASDAQ
National Market, the last reported sale price thereof on the relevant date or
(if there were no trades on that date) the latest preceding date upon which a
sale was reported, or (y) if the Company Stock is not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of Company Stock on the relevant date, as reported on NASDAQ or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Company determines. If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or “bid” or “asked” quotations
as set forth above, the Fair Market Value per share shall be as determined by
the Company.
     (c) Option Term. The term of any Option shall not exceed seven (7) years
from the date of grant. However, an Incentive Stock Option that is granted to an
Employee who, at the time of grant, owns or beneficially owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, or any parent or subsidiary of the Company, may not have a
term that exceeds five (5) years from the date of grant.
     (d) Exercisability of Options.
          (i) Options shall become exercisable in accordance with such terms and
conditions of the Plan and specified in the Grant Instrument. The Company may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.
          (ii) The Company may provide in a Grant Instrument that the Grantee
may elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with

-3-



--------------------------------------------------------------------------------



 




As amended, October 18, 2006
the repurchase price equal to the lesser of (i) the Exercise Price or (ii) the
Fair Market Value of such shares at the time of repurchase, and (iii) any other
restrictions determined by the Company.
     (e) Grants to Non-Exempt Employees. Options granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended,
shall have an Exercise Price not less than one hundred percent (100%) of the
Fair Market Value of the Company Stock on the date of grant, and may not be
exercisable for at least six (6) months after the date of grant (except that
such Options may become exercisable upon the Grantee’s death, Disability or
retirement, or upon a Change in Control or other circumstances permitted by
applicable regulations).
     (f) Termination of Employment, Disability, or Death.
          (i) Except as provided below, an Option may only be exercised while
the Grantee is employed by, or providing service to, the Employer (as defined
below) as an Employee, Key Advisor or member of the Board. In the event that a
Grantee ceases to be employed by, or provide service to, the Employer for any
reason other than Disability, death, termination for Misconduct, or as set forth
in subsection 5(f)(v) of this Plan, any Option which is otherwise exercisable by
the Grantee shall terminate unless exercised within ninety (90) days after the
date on which the Grantee ceases to be employed by, or provide service to, the
Employer (or within such other period of time as may be specified by the
Company), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide service to, the Employer shall terminate as of such date.
          (ii) In the event the Grantee ceases to be employed by, or provide
service to, the Employer on account of a termination by the Employer for
Misconduct, any Option held by the Grantee shall terminate at the time that the
Grantee ceases to be employed by, or provide service to, the Employer or the
date on which such Option would otherwise expire, if earlier. In addition,
notwithstanding any other provisions of this Section 5, if the Company
determines that the Grantee has engaged in conduct that constitutes Misconduct
at any time while the Grantee is employed by, or providing service to, the
Employer or after the Grantee’s termination of employment or service, any Option
held by the Grantee shall terminate as of the thirtieth (30th) day after the
date on which such Misconduct first occurred, or the date on which such Option
would otherwise expire, if earlier. Upon any exercise of an Option, the Company
may withhold delivery of share certificates pending resolution of an inquiry
that could lead to a finding resulting in a forfeiture.
          (iii) In the event the Grantee ceases to be employed by, or provide
service to, the Employer because the Grantee is Disabled, any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within one
(1) year after the date on which the Grantee ceases to be employed by, or
provide service to, the Employer (or within such other period of time as may be
specified by the Company), but in any event no later than the date of expiration
of the Option term. Except as otherwise provided, any of the Grantee’s Options
that are not otherwise exercisable as of the date on which the Grantee ceases to
be employed by, or provide service to, the Employer shall terminate as of such
date.
          (iv) If the Grantee dies while employed by, or providing service to,
the Employer, all of the unexercised outstanding Options of Grantee shall become
immediately exercisable and remain exercisable for a period of one (1) year from
his or her date of death, but in no event later than the date of expiration of
the Option term. If the Grantee dies within ninety (90) days after the date on
which the Grantee ceases to be employed or provide service on account of a
termination specified in Section 5(f)(i) above (or within such other period of
time as may be specified by the Company), any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one (1) year
after the date on which the Grantee ceases to be employed by, or provide service
to, the Employer (or within such other period of time as may be specified), but
in any event no later than the date of expiration of the Option term. Except as
otherwise provided, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.
          (v) Notwithstanding anything herein to the contrary, to the extent
that any Company-sponsored plan or arrangement, or any agreement to which the
Company is a party expressly provides for a longer exercise period for a
Grantee’s Options under applicable circumstances than the exercise period that
is provided for

-4-



--------------------------------------------------------------------------------



 




As amended, October 18, 2006
in this Section 5(f) under those circumstances, then the exercise period set
forth in such plan, arrangement or agreement applicable to such circumstances
shall apply in lieu of the exercise period provided for in this Section 5(f).
     (vi) For purposes of this Section 5(f) and Section 6:
     (A) The term “Employer” shall mean the Company and its parent and
subsidiary corporations or other entities, as determined by the Board.
     (B) “Employed by, or provide service to, the Employer” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options or SARs and satisfying conditions with
respect to Stock Awards, a Grantee shall not be considered to have terminated
employment or service until the Grantee ceases to be an Employee, Key Advisor or
member of the Board).
     (C) “Disability” shall mean a Grantee’s becoming disabled within the
meaning of the Employer’s long-term disability plan applicable to the Grantee,
as determined in the sole discretion of the Committee or its delegate.
     (D) “Misconduct” means (i) any activity that constitutes a material
violation of a provision of the Company’s handbook or a breach of any conduct
clause in an employment agreement between the Company and Grantee;
(ii) indictment for, or conviction of, a crime that constitutes a felony or for
which imprisonment for more than one year is a possible penalty; or
(iii) habitual or regular intoxication.
     (g) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Company (i) in cash, (ii) payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or (iii) by
such other method as the Company may approve. Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time to avoid adverse accounting consequences to the Company with respect to
the Option. The Grantee shall pay the Exercise Price and the amount of any
withholding tax due (pursuant to Section 8).
     (h) Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the Company Stock on the
date of the grant with respect to which Incentive Stock Options are exercisable
for the first time by a Grantee during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, exceeds One
Hundred Thousand Dollars ($100,000), then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option. An Incentive Stock Option shall not be
granted to any person who is not an Employee of the Company or a parent or
subsidiary (within the meaning of Section 424(f) of the Code) of the Company.
     (i) Formula Grants. Non-Employee Directors shall be eligible to receive a
nonqualified stock option under the Plan. Each individual who agrees to become a
Non-Employee Director shall receive, on June 30th of the first year of such
service or as of the close of business thirty (30) days following his/her
election, whichever shall first occur, and without the exercise of the
discretion of any person, an Option relating to the purchase of 15,000 shares of
Company Stock at an exercise price equal to the Fair Market Value on the date
the Option is granted. Thereafter, on June 30th of each year, each individual
who is a continuing Non-Employee Director shall receive, without the exercise of
the discretion of any person, an Option under the Plan relating to the purchase
of 10,000 shares of Company Stock. Each Option granted under this paragraph
shall vest in full on the date of the grant and have a term not to exceed seven
(7) years from the date of grant, or, if later, the date the Grantee becomes a
Non-Employee Director. Notwithstanding the exercise period of any such Option,
all such Options shall immediately become exercisable upon (i) the death of
Non-Employee Director while serving as such, or (ii) upon a Change of Control.

-5-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
     6. Stock Awards
     The Company may transfer shares of Company Stock or cash to an Employee,
Non-Employee Director, or Key Advisor under a Stock Award. The following
provisions are applicable to Stock Awards:
     (a) General Requirements. Shares of Company Stock issued or transferred
pursuant to Stock Awards may be issued or transferred for consideration or for
no consideration, and subject to a minimum of a one (1) year vesting period for
performance awards and a minimum three (3) year vesting period for awards not
subject to performance vesting. The Committee shall not be permitted to waive
such vesting periods except in the case of death, disability, retirement, change
in control or termination of a Grantee without cause. Restrictions on Stock
Awards shall lapse over a period of time or according to such other criteria as
set forth in the Grant Instrument. The period of time during which the Stock
Award will remain subject to restrictions will be designated in the Grant
Instrument as the “Restriction Period.”
     (b) Number of Shares. The Grant Instrument shall set forth the number of
shares of Company Stock to be issued or transferred pursuant to a Stock Award
and the restrictions applicable to such shares.
     (c) Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Employer (as defined in Section 5(f))
during a period designated in the Grant Instrument as the Restriction Period, or
if other specified conditions are not met, the Stock Award shall terminate as to
all shares covered by the award as to which the restrictions have not lapsed,
and those shares of Company Stock must be immediately returned to the Company.
The Company may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.
     (d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of the Stock Award except to a successor under
Section 9(a). Each certificate for Stock Awards shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have lapsed.
The Company may determine that it will not issue certificates for Stock Awards
until all restrictions on such shares have lapsed, or that the Company will
retain possession of certificates for Stock Awards until all restrictions on
such shares have lapsed.
     (e) Right to Vote and to Receive Dividends. During the Restriction Period,
the Grantee shall not have the right to vote shares subject to Stock Awards or
to receive any dividends or other distributions paid on such shares.
     (f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions. The Company may determine, as to any or all
Stock Awards, that the restrictions shall lapse without regard to any
Restriction Period.
     (g) Designation as Qualified Performance-Based Compensation. The Committee
may determine that Stock Awards granted to an Employee shall be considered
“qualified performance-based compensation” under Section 162(m) of the Code. The
provisions of this paragraph (g) shall apply to Stock Awards that are to be
considered “qualified performance-based compensation” under Section 162(m) of
the Code.
          (i) Performance Goals. When Stock Awards that are to be considered
“qualified performance-based compensation” are granted, the Committee shall
establish in writing (A) the objective performance goals that must be met,
(B) the performance period during which the performance goals must be met (the
“Performance Period”), (C) the threshold, target and maximum amounts that may be
paid if the performance goals are met, and (D) any other conditions that the
Committee deems appropriate and consistent with the Plan and Section 162(m) of
the Code. The performance goals may relate to the Employee’s business unit or
the performance of the Company and its parents and subsidiaries as a whole, or
any combination of the foregoing. The Committee shall use objectively
determinable performance goals based on one or more of the following criteria:
stock price, earnings per share, net earnings, operating earnings, return on
assets, shareholder return, return on equity, growth in assets, unit volume,
sales, market share, or strategic business criteria consisting of one or more
objectives based on

-6-



--------------------------------------------------------------------------------



 




As amended, October 18, 2006
meeting specified revenue goals, market penetration goals, geographic business
expansion goals, cost targets or goals relating to acquisitions or divestitures.
          (ii) Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the Performance
Period or during a period ending no later than the earlier of (i) ninety
(90) days after the beginning of the Performance Period or (ii) the date on
which twenty-five percent (25%) of the Performance Period has been completed, or
such other date as may be required or permitted under applicable regulations
under Section 162(m) of the Code. The performance goals shall satisfy the
requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the goals be established in such a way that a
third party with knowledge of the relevant facts could determine whether and to
what extent the performance goals have been met. The Committee shall not have
discretion to increase the amount of compensation that is payable upon
achievement of the designated performance goals.
          (iii) Maximum Payment. If Stock Awards, measured with respect to the
Fair Market Value of Company Stock, are granted, not more than one hundred
thousand (100,000) shares of Company Stock may be granted to an Employee under
the Stock Award for any Performance Period.
          (iv) Announcement of Grants. The Committee shall certify and announce
the results for each Performance Period to all Grantees immediately following
the announcement of the Company’s financial results for the Performance Period.
If and to the extent that the Committee does not certify that the performance
goals have been met, the grants of Stock Awards for the Performance Period shall
be forfeited or shall not be made, as applicable.
          (v) Death, Disability or Other Circumstances. The Committee may
provide that Stock Awards shall be payable or restrictions on Stock Awards shall
lapse, in whole or in part, in the event of the Grantee’s death or Disability
during the Performance Period, or under other circumstances consistent with the
Treasury regulations and rulings under Section 162(m) of the Code.
     (h) Restricted Stock Units. The Committee or its delegate may grant
restricted stock units (“Restricted Units”) to an Employee or Key Advisor. Each
Restricted Unit shall represent the right of the Grantee to receive an amount in
cash or Common Stock (as determined by the Committee or its delegate) based on
the value of the Restricted Unit, if performance goals established by the
Committee are met or upon the lapse of a specified vesting period. A Restricted
Unit shall be based on the Fair Market Value of a share of Company Stock or on
such other measurement base as the Committee or its delegate deems appropriate.
The Committee or its delegate shall determine the number of Restricted Units to
be granted and the requirements applicable to such Restricted Units.
     7. Stock Appreciation Rights
     The Company may grant SARs to an Employee, Non-Employee Director, or Key
Advisor. The following provisions are applicable to SARs.
     (a) General Requirements. The Company may grant SARs to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an Incentive
Stock Option, SARs may be granted only at the time of the grant of the Incentive
Stock Option. Unless otherwise specified in the Grant Instrument, the base
amount of each SAR shall be equal to the per share Exercise Price of the related
Option or, if there is no related Option, the Fair Market Value of a share of
Company Stock as of the date of grant of the SAR.
     (b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to
a Grantee that shall be exercisable during a specified period shall not exceed
the number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

-7-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
     (c) Exercisability. A SAR shall be exercisable during the period specified
in the Grant Instrument and shall be subject to such vesting and other
restrictions as may be specified. The Company may accelerate the exercisability
of any or all outstanding SARs at any time for any reason. SARs may only be
exercised while the Grantee is employed by, or providing service to, the
Employer or during the applicable period after termination of employment or
service as described in Section 5(f). A tandem SAR shall be exercisable only
during the period when the Option to which it is related is also exercisable.
     (d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, shall have a base amount not less than one hundred
percent (100%) of the Fair Market Value of the Company Stock on the date of
grant, and may not be exercisable for at least six (6) months after the date of
grant (except that such SARs may become exercisable, as determined by the
Committee, upon the Grantee’s death, Disability or retirement, or upon a Change
of Control or other circumstances permitted by applicable regulations).
     (e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive
in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised, payable in Company Stock. The
stock appreciation for a SAR is the amount by which the Fair Market Value of the
underlying Company Stock on the date of exercise of the SAR exceeds the base
amount of the SAR as described in subsection (a). For purposes of calculating
the number of shares of Company Stock to be received, shares of Company Stock
shall be valued at their Fair Market Value on the date of exercise of the SAR.
Notwithstanding anything to the contrary, the Company may pay the appreciation
of a SAR in the form of cash, shares of Company Stock, or a combination of the
two, so long as the ability to pay such amount in cash does not result in the
Grantee incurring taxable income related to the SAR prior to the Grantee’s
exercise of the SAR.
     (f) Number of SARs Authorized for Issuance. For purposes of 3(a) of the
Plan, stock appreciation rights to be settled in shares of Company Stock shall
be counted in full against the number of shares available for award under the
Plan, regardless of the number of exercise gain shares issued upon the
settlement of the stock appreciation right.
     8. Withholding of Taxes
     (a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state, and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state, or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.
     (b) Election to Withhold Shares. If the Company so permits, a Grantee may
elect to satisfy the Employer’s income tax withholding obligation with respect
to a Grant by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state, and local tax liabilities. The election must be in a form and manner
prescribed by the Company.
     9. Transferability of Grants
     (a) Nontransferability of Grants. Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime. A
Grantee may not transfer those rights except (i) by will or by the laws of
descent and distribution or (ii) with respect to SARs and Option grants other
than Incentive Stock Options, pursuant to a domestic relations order or
otherwise as permitted by the Company. When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
may exercise such rights. Any such successor must furnish proof satisfactory to
the Company of his or her right to receive the Grant under the Grantee’s will or
under the applicable laws of descent and distribution.
     (b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing,
the Grant Instrument may provide that a Grantee may transfer Nonqualified Stock
Options to family members, or one or more trusts or other entities for the
benefit of or owned by family members, consistent with applicable securities
laws, provided

-8-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
that the Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.
     10. Change in Control of the Company
     (a) “Change in Control” means the consummation of a transaction that is the
subject of a determination (which may be made effective as of a particular date
specified by the Board) by the Board, made by a majority vote that a change in
control has occurred, or is about to occur. Such a change shall not include,
however, a restructuring, reorganization, merger or other change in
capitalization in which the Persons who own an interest in the Company on the
date hereof (the “Current Owners”) (or any individual or entity which receives
from a Current Owner an interest in the Company through will or the laws of
descent and distribution) maintain more than a fifty percent (50%) interest in
the resultant entity. Regardless of the vote of the Board or whether or not the
Board votes, a Change in Control will be deemed to have occurred as of the first
day any one (1) or more of the following subsections shall have been satisfied:
     (b) Any Person (other than the Person in control of the Company as of the
date of this Plan, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than thirty-five percent (35%) of the combined voting power of the Company’s
then outstanding securities; or
     (c) The shareholders of the Company approve:
          (i) A plan of complete liquidation of the Company;
          (ii) An agreement for the sale or disposition of all or substantially
all of the Company’s assets; or
          (iii) A merger, consolidation or reorganization of the Company with or
involving any other company, other than a merger, consolidation or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization.
     (d) However, in no event shall a Change in Control be deemed to have
occurred, with respect to a Grantee, if the Employee is part of a purchasing
group which consummates the Change in Control transaction. A Grantee shall be
deemed “part of the purchasing group” for purposes of the preceding sentence if
the Grantee is an equity participant or has agreed to become an equity
participant in the purchasing company or group (except for (i) passive ownership
of less than five percent (5%) of the voting securities of the purchasing
company; or (ii) ownership of equity participation in the purchasing company or
group which is otherwise deemed not to be significant, as determined prior to
the Change in Control by a majority of the non-employee continuing Directors of
the Board).
     11. Consequences of a Change in Control
     (a) Notice and Acceleration. Upon a Change in Control, unless the Company
determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants written notice of such Change in Control, (ii) all
outstanding Options and SARs shall automatically accelerate and become fully
exercisable, and (iii) the restrictions and conditions on all outstanding Stock
Awards shall immediately lapse.
     (b) Assumption of Grants. Upon a Change in Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Board determines otherwise, all outstanding Options and
SARs that are not exercised shall be assumed by, or replaced with comparable
options or

-9-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
stock appreciation rights by, the surviving corporation (or a parent or
subsidiary of the surviving corporation), and outstanding Stock Awards shall be
converted to Stock Awards of the surviving corporation (or a parent or
subsidiary of the surviving corporation). However, the Board may require each
Grantee to surrender his or her outstanding Options, SARs, or Stock Awards in
exchange for a payment by the Company, in cash or Company Stock (as the Board
may determine) in an amount equal to the amount by which the then Fair Market
Value of the shares of Company Stock underlying the Option or SAR exceeds the
Exercise Price of the Grantee’s unexercised Options or the based amount of the
Grantee’s unexercised SARs or for the then Fair Market Value of shares of
Company Stock underlying the Grantee’s Stock Awards.
     12. Requirements for Issuance or Transfer of Shares
     (a) Limitations on Issuance or Transfer of Shares. No Company Stock shall
be issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with. Any Grant made shall be conditioned on the
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.
     (b) Lock-Up Period. If so requested by the Company or any representative of
the underwriters (the “Managing Underwriter”) in connection with any
underwritten offering of securities of the Company under the Securities Act of
1933, as amended (the “Securities Act”), a Grantee (including any successor or
assigns) shall not sell or otherwise transfer any shares or other securities of
the Company during the thirty (30) day period preceding and the one hundred
eighty (180)-day period following the effective date of a registration statement
of the Company filed under the Securities Act for such underwriting (or such
shorter period as may be requested by the Managing Underwriter and agreed to by
the Company) (the “Market Standoff Period”). The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.
     13. Amendment and Termination of the Plan
     (a) Amendment. The Board or its delegate may amend or terminate the Plan at
any time; provided, however, that neither the Board nor its delegate shall have
the authority to amend the Plan without shareholder approval if such approval is
required in order to comply with the Code or other applicable laws, or to comply
with applicable stock exchange requirements.
     (b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth (10th) anniversary of its effective date, unless the Plan is
terminated earlier by the Company or is extended by the Company with the
approval of the shareholders.
     (c) Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the Company
acts under Section 19(b). The termination of the Plan shall not impair the power
and authority of the Company with respect to an outstanding Grant. Whether or
not the Plan has terminated, an outstanding Grant may be terminated or amended
under Section 19(b) or may be amended by agreement of the Company and the
Grantee consistent with the Plan.
     (d) Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

-10-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
     14. Funding of the Plan
     This Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Grants under this Plan. In no event shall interest be
paid or accrued on any Grant, including unpaid installments of Grants.
     15. Rights of Participants
     Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director, or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Employer or any other employment rights.
     16. No Fractional Shares
     No fractional shares of Company Stock shall be issued or delivered pursuant
to the Plan or any Grant. The Company shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
     17. Headings
     Section headings are for reference only. In the event of a conflict between
a title and the content of a Section, the content of the Section shall control.
     18. Effective Date of the Plan
     The Plan shall be effective on April 11, 2006.
     19. Miscellaneous
     (a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the Company
to make Grants under this Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Company may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company, the parent or any of their subsidiaries in
substitution for a stock option or Stock Awards grant made by such corporation.
The terms and conditions of the substitute grants may vary from the terms and
conditions required by the Plan and from those of the substituted stock
incentives. The Company shall prescribe the provisions of the substitute grants.
     (b) Compliance with Law. The Plan, the exercise of Options and SARs, and
the obligations of the Company to issue or transfer shares of Company Stock
under Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Exchange Act it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that the Plan and applicable Grants under the
Plan comply with the applicable provisions of Section 162(m) of the Code and
Section 422 of the Code. To the extent that any legal requirement of Section 16
of the Exchange Act or Section 162(m) or 422 of the Code as set forth in the
Plan ceases to be required under Section 16 of the Exchange Act or Section
162(m) or 422 of the Code, that Plan provision shall cease to apply. The Company
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Company may
also adopt rules regarding the withholding of taxes on payments to Grantees. The
Company may, in its sole discretion, agree to limit its authority under this
Section.

-11-



--------------------------------------------------------------------------------



 



As amended, October 18, 2006
     (c) Employees Subject to Taxation Outside the United States. With respect
to Grantees who are subject to taxation in countries other than the United
States, Grants may be made on such terms and conditions as the Company deems
appropriate to comply with the laws of the applicable countries, and the Company
may create such procedures, addenda and subplans and make such modifications as
may be necessary or advisable to comply with such laws.
     (d) Governing Law. The validity, construction, interpretation, and effect
of the Plan and Grant Instruments issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of New
Jersey, without giving effect to the conflict of laws provisions thereof.

-12-